Title: General Orders, 3 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Sunday May 3rd 1778.
                        Parole Canterbury—C. Signs Castletown Camptown—
                        
                    
                    In future no guard in Camp is to be suffered to remain on duty more than forty eight hours without being relieved.
                    On Monday next the several Brigades will begin their Exercise at six ôClock & continue ’till eight ôClock in the morning and from five to six oClock in the afternoon, the men for guard not to attend the Exercise.
                    The Medicine Chest from Lord Stirling’s Division to be sent to the Yellow Springs immediately to be filled by the Apothecary General.
                    The Pay-Masters of the Marquis’s and General Wayne’s Divisions are to call on the Pay-Master General for a month’s Pay next Monday, Poor’s, Glover’s and the Baron De Kalb’s on tuesday, Weedon’s, Muhlenberg’s  the Artillery & Maxwell’s on Wednesday—Late Conway’s, Huntington’s Varnum’s and McIntosh’s on thursday.
                